Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-7 and 10-22 of C. Lin et al., US 16/410,615 (May. 13, 2019) are pending.  Claims 3, 11, 14, 15 and 17 to the non-elected Groups/species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 2, 4-7, 10, 12, 13, 16 and 18-22 are under examination.   Claims 1, 2, 4-7, 10, 12, 13, 16 and 18-20 are rejected.  Claims 21 and 22 are objectionable.  

Election/Restrictions 

Applicant previously elected of Group (I), (now claims 1-7, 10-13, 16 and 18-22) without traverse in the Reply to Restriction Requirement filed on December 6, 2021.  New claim 22 is added to the invention of Group (I).  Claims 14, 15 and 17 to the non-elected Groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the election of species requirement, Applicant elected without traverse, the following species appearing in [0128] of the specification.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The elected species was searched and found to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to those non-elected species cited in the §§ 102/103 rejections below.  MPEP § 803.02(III)(C)(2)).  In view of cited art, the election of species requirement is given effect and maintained as provisional.  Claims 3 and 11 are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Withdrawal Claim Objections

Objection to claim 9 on the grounds that it is dependent upon a higher numbered claim (i.e., claim 21) rather than a preceding claim as required is withdrawn in view of Applicant’s amendment renumbering to claim 22.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 3, 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by D. Senevirathna et al., 23 Chemistry - A European Journal, 8171-8175 (2017) (“Senevirathna”) is withdrawn in view of Applicant’s claim 1 and claim 12 amendments.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1-7, 12, 13, 16, and 18-20 under AIA  35 U.S.C. 103 as being unpatentable over H. Stengel et al., WO 2018/158232 (2018) (“Stengel”) is withdrawn in view of Applicant’s amendment of claims 1 and 12 respecting “heteroalkyl”.  

Claim Objections

Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Claim Recitation 

Claims 1-7, 12-16, and 18-20 are rejected pursuant to 35 U.S.C. 112, as indefinite because the meaning of the following underlined, bolded recitation of “at least one RL is not hydrogen” in independent claims 1 and 12:

(1) LA comprises at least one 5-membered ring and (i) the 5-membered ring is not bonded directly to Z3, (ii) n is at least 1 and at least one RL is not hydrogen or deuterium, or (iii) both condition (i) and condition (ii)

is unclear in the context of the claims for the following reasons.  Independent claims 1 and 12 each provide that:

wherein each RL is independently a substituent selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, nitrile, combinations thereof, methyl ether, and N(CH3)2;

Thus, under a plain meaning interpretation of claims 1 and 12, RL cannot be hydrogen in the first place.  Thus the subject recitation renders confusion over the meaning of RL and whether or not either of RL can be H.   

Unclear Claim For Lack of Dependency

Claim 10 is rejected pursuant to 35 U.S.C. 112, as indefinite because it is dependent upon a cancelled claim and thus the terms have no antecedent basis.  

Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II); See, e.g., In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967); Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  The failure to meet the written description requirement of 35 U.S.C. 112(a) commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure.  MPEP § 2163.05.   


35 U.S.C. 112(a) Rejection of Claims 1-7, 12-16, and 18-20

Claims 1-7, 12-16, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the application as filed does not support the underlined portion of the following claim 1 and claim 12 amendment:

(1) LA comprises at least one 5-membered ring and (i) the 5-membered ring is not bonded directly to Z3, (ii) n is at least 1 and at least one RL is not hydrogen or deuterium, or (iii) both condition (i) and condition (ii)

The specification defines LA as follows:

LA is aryl or heteroaryl, which can be further substituted by one or more substituent RL; . . . 

. . .

at least one of the following conditions is true:

(1)	LA comprises at least one 5-membered ring;
(2)	LA comprises a condensed ring system having at least three rings fused together;

Specification at page 3, [0015].  No support is apparent in the application as filed with respect to the underlined portion nor has Applicant pointed to support.  As such, the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims has been met.  MPEP 2163.04(I); MPEP § 2163(II)(A).  In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04(I).   


35 U.S.C. 112(a) Rejection of Claims 1-7, 12-16, and 18-20

Claims 1-7, 12-16, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the application as filed does not support the underlined portion of the following claim 1 and claim 12 amendment:

wherein each Z1 and Z2 is independently selected from the group consisting of O, S, NR, and PR;

. . .

wherein each R is independently hydrogen or a substituent selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl that is unsubstituted or substituted by one or more F, CF3, CH3, or CN, heteroaryl that is unsubstituted or substituted with one or more CH3, and combinations thereof . . . .


The specification defines R as follows:

each R is independently hydrogen or a substituent selected from the group consisting of deuterium, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, and combinations thereof;

Specification at page 3.  Thus, the specification definition of R does not provide for substitution of R (other than can be arrived at by “combinations thereof”).  See specification at page 11, [0057] and [0058] for the definitions of “substituted” and “combinations thereof”.  


Applicant argues that the amendment is consistent with the specific options for R listed in claim 22; i.e., RB1-RB26.  The portion of claim 22 cited by Applicant corresponds to RB1-RB26 recited in the specification at pages 47-48, which is reproduced below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Specification at pages 47-48.  

The cited portion of the application as filed is thus limited to only a phenyl group substituted by F, CF3, CH3, or CN and to only a pyridyl, pyrimidine or triazine group substituted by CH3.  This cited disclosure (example species, which are limited to the claimed substituents for phenyl and three specific heteroaryls) does not support the full scope of the claim amendment directed to these substituents for the much broader recitation of “alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, and aryl”.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over A. Pathak et al., Journal of Inorganic Biochemistry, 266-275 (2017) (“Pathak”)

Claims 1, 2, 4, 6, 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Pathak et al., Journal of Inorganic Biochemistry, 266-275 (2017) (“Pathak”).1  


Pathak discloses compound B4 (indexed by CAS as RN = 2125468-89-3).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
compound B4.

Pathak at page 268, Fig. 2.  Pathak compound 6 meets each and every limitation of claim 1, according to the following underlined portions of condition (1):

wherein at least one of the following conditions is true:

(1) LA comprises at least one 5-membered ring and (i) the 5-membered ring is not bonded directly to Z3, (ii) n is at least 1 and at least one RL is not hydrogen or deuterium, or (iii) both condition (i) and condition (ii),

where RL in above compound B4 is alkyl (i.e., methyl).  As such, compound 6 anticipates claim 1.  Compound 6 also clearly meets the additional structural limitations (and anticipates) claims 2, 4, and 6.  Claim 7 is anticipated because the LA group “comprises” phenyl.  


§ 102(a)(2) Rejection over G. Schmid et al., US 2019/0140190 (2019) (“Schmid”)

Claims 1, 2, 4, 6, 7, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by G. Schmid et al., US 2019/0140190 (2019) (“Schmid”) (effectively filed at least as of June 14, 2018).  Schmid discloses compounds (A1), (A2) and (A3) that fall within and anticipate the subject claims.  Schmid at page 7, [0092].  The structure of compound (A1) is depicted below.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Compound (A1) meets the following claim 1 limitations for the following reasons.  

. . . wherein each RL is independently a substituent selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, nitrile, combinations thereof, methyl ether, and N(CH3)2;

. . .

wherein at least one of the following conditions is true:

. . .

(4) n is at least 2 with two different RL, wherein at least one RL comprises a moiety selected from the group consisting of cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, and nitrile, wherein each heteroatom of any heteroalkyl is selected from the group consisting of O, S, N, P, B, Si, and Se, and wherein the LA-(RL)n moiety is not symmetrical along the axis of Z3 and the atom from LA attaching to Z3.

In Schmid compound (A1) n is at least 2 with two different RL; i.e., fluorine and the oxetane ether group.  

The oxetane ether group of compound (A1):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


meets the requirements of RL as a “combination thereof” of “heteroalkyl” and “heterocycloalkyl” per the specification definition of “combinations thereof”.  See specification at page 11, [0058] for the definition of “combinations thereof”.  The above group also meets the requirement 

. . .  wherein at least one RL comprises a moiety selected from the group consisting of . . .  heteroalkyl, heterocycloalkyl . . .

because the term “comprises” is construed as open ended.  MPEP § 2111.03.  The above group “comprises” both a “heteroalkyl” and a “heterocycloalkyl” group, and therefore meets this limitation.  Further Schmid compound (A1) meets the claim 1 limitation of:

. . . the LA-(RL)n moiety is not symmetrical along the axis of Z3 and the atom from LA attaching to Z3 . . .

as follows:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Schmid compound (A1) does not meet the limitations of claim 5.  see C. Hansch et al, 91 Chemical Reviews, 165-195 (1991) (pages 168 and 169, reporting a [Symbol font/0x73]m value (Hammett value) of 0.34 for -F and a [Symbol font/0x73]p -0.29 for -OMe).  As such claim 8 is also anticipated. 

Schmid teaches compounds (A1), (A2) and (A3) as p-dopants in organic light emitting diodes.  See Schmid at page 17, [0135].  However, Schmid teaches that the compounds are first crosslinked to form a crosslinked hole conducting electrical layer.  Schmid at page 18, [0136].  The crosslinked forms of (A1), (A2) and (A3) do not meet the limitations of BiL3 of claim 12 and its dependents.  See Schmid at page 6, Scheme 1.  As such, no rejection of these claims over Schmid appears applicable.  

Subject Matter Free of the Art of Record

Claims 21 and 22 are free of the art of record.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A § 102 rejection over this reference was originally made in the non-final Office action mailed on January 11, 2022 and subsequently withdrawn in view of amendments.  However, this rejection is relevant again in view of the new amendments.